Citation Nr: 0838531	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a back 
injury, and, if so, whether the reopened claim should be 
granted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1941 to 
October 1941, and from January 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a hearing held at the RO in August 2008.  
Additional evidence was received at that hearing, for which a 
waiver of initial RO consideration was submitted.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007). 


FINDINGS OF FACT

1.  A May 1990 VA decision denied service connection for 
residuals of a back injury; the veteran was advised of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.

2.  Subsequent unappealed July 1991, December 1992, and 
November 2004 VA decisions continued the denial of service 
connection.

3.  The evidence received since the November 2004 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  

4.  Back disability was incurred in service.



CONCLUSIONS OF LAW

1.  The evidence received since the November 2004 rating 
decision is new and material, and the claim of service 
connection for residuals of a back injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

2.  Back disability was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal; however, given the favorable action taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes that the RO, 
in a March 2006 correspondence, advised the veteran of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In this case, service connection for residuals of a back 
injury was denied in an unappealed May 1990 VA decision.  A 
July 1991 rating decision, December 1992 VA decision and 
November 2004 rating decision continued the denial of service 
connection; the veteran was advised of those decisions and of 
his appellate rights with respect thereto, but he did not 
appeal.  Pursuant to 38 U.S.C.A. § 7105(c), a decision by the 
RO may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Thus, once a rating 
decision has been issued, absent submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

After review of the record, the Board finds that new and 
material evidence has been received as to the issue at hand.  
In particular, the record contains evidence that the veteran 
does in fact have a back disorder.  The evidence also 
includes a September 2005 treatment record suggesting a 
relationship of the disorder to service.  The evidence 
previously considered did not include any medical evidence of 
a back disorder.  The veteran's claim therefore is reopened.

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during active service.  With this in mind, the Board will 
turn to the evidence on file.

The veteran's service treatment records are missing and 
presumed destroyed.  In light of this, the Board's analysis 
will be undertaken with the heightened obligation set forth 
in Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) in mind.

The post-service evidence includes private and VA treatment 
records for June 2005 to January 2008 documenting complaints 
of low back pain, and which include diagnostic study reports 
showing lower back disorders such as degenerative changes, 
narrowing of the spinal canal, and foraminal narrowing.  A 
September 2005 entry notes the veteran's contention that he 
injured the back in service and underwent surgery prior to 
his discharge, with back pain since that time; the diagnoses 
included "[r]ecurrent back pain, [service] connected."

The evidence also includes a February 2006 statement from the 
Social Security Administration indicating that the veteran 
received disability benefits from that agency during the 
period from June 1973 to June 1976.

The evidence additionally includes the statements and 
testimony of the veteran and his spouse.  The veteran 
contends that he injured his back in service during stateside 
tank maneuvers, and underwent surgery in connection with the 
injury; he was hospitalized for up to a week, and then placed 
on furlough for one month.  He indicates that he experienced 
back pain continuously since service, but did not always seek 
treatment because of financial difficulties.  The veteran has 
authorized VA to obtain records from a number of private 
physicians (all of whom apparently are deceased or otherwise 
unreachable) for treatment beginning in 1957.  His spouse 
testified that she had noticed the veteran's back problems 
since they first met (around 1950).  

The Board finds the statements and testimony of the veteran 
concerning a back injury with surgery in service to be 
credible.  The Board also finds his testimony concerning the 
continuity of back symptoms since service to be credible, and 
supported by the statements and testimony of his spouse, who 
has provided her own observations of his condition in 1950 
and thereafter.  The Board notes in this regard that the 
veteran and his spouse are competent to report his symptoms 
both in service (in the case of the veteran) and after 
service (in the case of the veteran and his spouse).  See 
Jandreau v. Nicholson, 492 F.3d 1376, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board 
acknowledges that the veteran himself has not identified any 
treatment of his disorder prior to 1957.  The U.S. Court of 
Appeals for the Federal Circuit has held that a significant 
lapse in time between service and evidence of post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed Cir. 2000).  In Maxson, however, the Federal 
Circuit clarified that in evaluating such a lapse in time, VA 
should consider all of the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  Id. at 1333 
(emphasis added).

In this case, the Board finds plausible and persuasive the 
veteran's explanation concerning his financial inability to 
seek treatment for his back disorder at various times.  The 
Board also notes that the RO's effort to obtain medical 
records from the several physicians who have treated the 
veteran through the years has resulted in responses that the 
physicians are either deceased, or retired and unavailable.  
In short, the Board does not find the lapse in time between 
service and the first post-service evidence of back 
disability to be probative in this case. 

The Board moreover notes that the September 2005 VA clinician 
appears to have expressed the opinion that the veteran's back 
problem is related to the referenced back injury in service.

In sum, the Board finds the veteran's statements and 
testimony as to a back injury in service and since service to 
be credible and supported by the record.  The record further 
shows that he has a current back disorder, and contains a 
medical opinion which suggests that the current back disorder 
is related to the claimed back injury.  There is no medical 
opinion evidence against the claim.  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for residuals of a back 
injury.




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, reopening of 
the claim of service connection for residuals of a back 
injury is granted.  

Entitlement to service connection for residuals of a back 
injury is granted. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


